DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher A. Rothe on 11/16/2021.

The application has been amended as follows: 
Please amend claim 1, line 8 to read as “…the two receiving/bearing elements…”
Please amend claim 1, line 10 to read as “…the two receiving/bearing elements…”
Please amend claim 1, line 16 to read as “…the two receiving/bearing elements…”
Please amend claim 2, line 1-2 to read as “…the two receiving/bearing elements…”
Please amend claim 2, line 2 to read as “…[[the]] a form…”
Please amend claim 3, line 1-2 to read as “…the two receiving/bearing elements…”
Please cancel claim 6-9.
Please amend claim 10, line 9 to read as “…the two receiving/bearing elements…”
the tubular shank…”
Please amend claim 10, line 18 to read as “…the two receiving/bearing elements…”
Please amend claim 10, line 24 to read as “…the two receiving/bearing elements…”
Please amend claim 12, line 2 to read as “…the two receiving/bearing elements…”
Please amend claim 12, line 3 to read as “[[the]] a form…”
Please amend claim 12, line 3 to read as “…the two receiving/bearing elements…”
Please amend claim 13, line 1-2 to read as “…the two receiving/bearing elements…”
Please amend claim 14, line 1-2 to read as “…the two receiving/bearing elements…”
Please amend claim 15, line 7 to read as “…the two receiving/bearing elements…”
Please amend claim 15, line 8-9 to read as “…the two receiving/bearing elements…”
Please amend claim 15, line 13 to read as “…the two receiving/bearing elements…”
Please amend claim 15, line 15 to read as “…the two receiving/bearing elements.”
Please amend claim 16, line 1 to read as “The handle according to claim [[1]] 15 …”

Allowable Subject Matter
Claim 1-3 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1-3 and 10-16 are allowed over the closest references Beale (US 4,347,842) and Ladtkow et al. (US 2012/0330307). Neither of the references alone or in any combination teach the handle of electrosurgical device as claimed. In specific, neither of the references teach wherein at least one of the receiving/bearing elements includes a radially inwardly directed projection or a radially inwardly directed bulge, wherein the radially inwardly directed projection or the radially inwardly directed bulge is adapted to get into locking engagement with a radial notch/undercut for axially securing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/TIGIST S DEMIE/Examiner, Art Unit 3794